Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 6/30/2021, Applicant, on 9/29/2021, amended claims 1, 4, 10-11 and 19-20. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendment
With respect to Applicant’s amendments, the objections to claims 10 and 20 are hereby removed.
With respect to Applicant’s amendments, the 112(b) rejections are hereby removed
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s arguments have been considered. However, the 102(a)(2) rejection remains.

Response to Argument
With respect to the 101 arguments, Applicant argues that amended claim 1 is directed to a practical application (See Remarks at pg. 37). Specifically, Applicant argues that the amended claim 1 recites an “improvement in the functioning of a computer and technical field because the claimed system displays one or more items of information of the reservation information either without modification, or modified to non-display or fixed notation on the display panel of the hardware information processing terminal” (See Remarks at pgs. 37-38). However, Examiner respectfully disagrees. Examiner notes that the aforementioned amendment to the claim recites the function of displaying information in a conventional manner that would not constitute an improvement in the functioning of a computer, but merely a transmission of information to a display panel of a processing terminal. The use of a computer to receive, process, store and display
With respect to the 102 arguments, Applicant argues that the primary reference, Yang, does not teach the amended limitations, “determines whether one or more items of information included in the reservation information is made non-disclosure based on setup information that includes non-disclosure setup information indicating a display method for displaying the one or more items of information included in the reservation information,” and “displays a display content of the reservation information in which the display of the one or more items of information is displayed without modification or is modified to non-display or fixed notation in accordance with the display method indicated by the setup information on the display panel of the hardware processing terminal” (See Remarks at pgs. 39-40). Specifically, Applicant argues that “while Yang may disclose the non-display or use of fixed notation of reservation information that is designated as non-disclosure, Yang applies such modification to the entirety of the reservation information” (See Remarks at pg. 40). Examiner notes that the aforementioned amended claim language indicates that “one or more items of information included in the reservation is made non-disclosure” and “one or more items of information is displayed without modification or is modified to non-display or fixed notation.” This claimed language viewed in broadest reasonable interpretation does not preempt “one or more items of information” from being all information included in the reservation. In fact, the Applicant’s Specification states that “all items contained in the reservation information and the information associated with the account may become non-disclosure target items” (See Applicant’s Specification, ¶0189 and 0246). Therefore, the claimed language read in broadest reasonable interpretation and in view of the Specification, is reasonably interpreted and anticipated by Yang’s disclosure. Whereas Yang’s disclosure discloses a “lock a meeting” option when setting up a meeting at a conference room resource that suppresses meeting reservation information (i.e. meeting title, meeting time, etc.) from being displayed on the terminal associated with the conference room. See the following updated rejection: (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendments to the Specification from 9/29/2021 are entered.
The amendments to the Drawings from 9/29/2021 are entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-18; the method in claims 19 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In accordance with Step 2A, Prong One, Claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):

	acquires … the reservation information … 
	determines whether one or more items of information included in the reservation information is made non-disclosure based on setup information that includes non-disclosure set information indicating a display method for displaying the one or more items of information included in the reservation information, and
display content of the reservation information in which the display of the one or more items of information is displayed without modification or is modified to non-display or fixed notation in accordance with the display method indicated by the setup information…

	The aforementioned claim limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). Specifically, the acquisition and modification of reservation information is for “a reservation person who reserves the meeting room” (See Specification, ¶0003). 

In accordance with Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of a “hardware server including at least one information processing apparatus;” “hardware information processing terminal;” “hardware information processing terminal is installed for each of the at least one resources and including a display panel; “a resource reservation system including 

In accordance with Step 2B, the claim recites the additional elements – “hardware server including at least one information processing apparatus;” “hardware information processing terminal;” “hardware information processing terminal is installed for each of the at least one resources and including a display panel; “a resource reservation system including a server system including an information processing apparatus;” “a server system including at least one hardware information processing apparatus;” and “hardware information processing terminal through a network that is installed at each of the at least one resource and that includes a display panel, the server system comprising: a memory… and a circuitry.”  When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims. Further, as evidence of generic ‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). From the interpretation of the MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

Claims 2-18 recite limitations which further limit receiving, transmitting, processing, displaying and storing reservation non-disclosure information.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (United States Patent Application Publication, 2019/0019162, hereinafter referred to as Yang).

As per Claim 1, Yang discloses a resource reservation system comprising: 

a)	a hardware server including at least one information processing apparatus that stores reservation information concerning at least one resource (Yang: Fig.1 and 0026-0029: Server with scheduling information storage stores scheduling and meeting reservation information for a user and an associated conference room.); and 

b)	a hardware information processing terminal that acquires and displays the reservation information from the hardware server, the hardware information processing terminal being installed for each of the at least one resource and including a display panel, wherein the hardware information processing terminal determines whether one or more items of information included in the reservation information is made non-disclosure based on setup information that includes non-disclosure setup information indicating a display method for displaying the one or more items of information included in the reservation information (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.),
c)	displays a display content of the reservation information in which the display of the one or more items of information is displayed without modification, or is modified to non-display or fixed notation in accordance with the display method indicated by the setup information on the display panel of the hardware information processing terminal (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.).

As per Claim 2, Yang discloses the resource reservation system according to claim 1, wherein the hardware information processing terminal displays the reservation information, wherein at least a portion of the reservation information acquired from the hardware server is made non-disclosure in response to the setup information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 3, Yang discloses the resource reservation system according to claim 1, wherein the hardware information processing terminal displays the setup information in which at least a portion of the reservation information obtained from the hardware server is changed to non- display or fixed notation (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 4, Yang discloses the resource reservation system according to claim 1, wherein the setup information contains a reservation information item of the reservation information that is changed and then the hardware information processing terminal displays the changed reservation information on the display panel (Yang: ¶0019: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. Examiner notes since the conference room is the entity being reserved, it serves as a reservation item. Examiner also notes that the selection of the “lock a meeting option” modifies the set up meeting reservation information in order to change the way the reservation information is displayed.).

As per Claim 5, Yang discloses the resource reservation system according to claim 1, wherein the setup information contains an issue that the reservation information is made non-disclosure or is changed to fixed notation (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 6, Yang discloses the resource reservation system according to claim 1, wherein the setup information indicates that an item of the meeting name contained in the reservation information is made non-disclosure, and wherein the hardware information processing terminal makes the meeting name set in the item of the meeting name non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 7, Yang discloses the resource reservation system according to claim 1, wherein the setup information indicates that a reservation person name item contained in the reservation information is made non-disclosure, and wherein the hardware information processing terminal makes a reservation person name set in the reservation person name item non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0028 where the set up meeting information includes locked names of invited participants, which are required to keep confidential.).

As per Claim 8, Yang discloses the resource reservation system according to claim 1, wherein the setup information indicates that a participant name item contained in the reservation information is made non-disclosure, and wherein the hardware information processing terminal makes a participant name set in the participant name item non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0028 where the set up meeting information includes locked names of invited participants, which are required to keep confidential.).

As per Claim 9, Yang discloses the resource reservation system according to claim 1, wherein the setup information indicates that a reservation person affiliation name item contained in the reservation information is made non-disclosure, and wherein the hardware information processing terminal makes a reservation person affiliation name set in the reservation person affiliation name item non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. an affiliation name for the meeting for the invited participants – Engine Operations Team meeting), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 10, Yang discloses the resource reservation system according to claim 1, wherein the setup information indicates that a participant affiliation name item contained in the reservation information is made non-disclosure, and wherein the hardware information processing terminal makes a participant affiliation name set in the participant affiliation name item non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. an affiliation name for the meeting for the invited participants – Engine Operations Team meeting), may be suppressed from display according to the setup of a locked meeting.).

As per Claim 11, Yang discloses the resource reservation system according to claim 1, wherein the hardware server includes a memory performing as a non-disclosure information memory means for storing non-disclosure information, the non-disclosure information identifying information to be made non-disclosure, and a circuitry performing as a non-disclosure processing means for creating, when the reservation information contains the non-disclosure information stored in the non-disclosure information memory means, the setup information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the “locked” information of scheduling information storage. A control panel can receive the stored scheduling information directly from the videoconference server to be displayed on a control panel [hardware information processing terminal]. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure].).

As per Claim 12, Yang discloses the resource reservation system according to claim 11, wherein the non-disclosure information stored by the non-disclosure information memory means is associated with a meeting room (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the information of scheduling information storage.).

As per Claim 13, Yang discloses the resource reservation system according to claim 1, wherein the hardware information processing terminal makes the predetermined non-disclosure information contained in the reservation information received from the hardware server non-disclosure (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the “locked” information of scheduling information storage. A control panel can receive the stored scheduling information directly from the videoconference server to be displayed on a control panel [hardware information processing terminal]. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [predetermined information made non-disclosure].).   

As per Claim 14, Yang discloses the resource reservation system according to claim 13, wherein the hardware information processing terminal refers to a memory performing as a non-disclosure information memory means that stores the non-disclosure information in association with a non- disclosure target item to be made non-disclosure from among items of the reservation information so as to make the non-disclosure target item associated with the non-disclosure information contained in the reservation information received from the hardware server (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the “locked” information of scheduling information storage. A control panel can receive the stored scheduling information directly from the videoconference server to be displayed on a control panel [hardware information processing terminal]. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [predetermined information made non-disclosure]. See Fig. 2B for the one or more meeting target identifiers associated with a locked meeting.).   

As per Claim 15, Yang discloses the resource reservation system according to Claim 14, wherein the hardware information processing terminal receives registration of the non-disclosure information (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. The lock option for a meeting suppresses it from being displayed on the control panel.).

As per Claim 16, Yang discloses the resource reservation system according to Claim 15, wherein the hardware information processing terminal receives an association between the non-disclosure information and the non-disclosure target item and registers the association in the memory performing as the non-disclosure information memory means (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information. The video conference server stores the information of scheduling information storage. The meeting information is displayed on a control panel [hardware information processing terminal]. The lock option for a meeting suppresses it from being displayed on the control panel. When the user has selected the lock option, one or more of the meeting identifiers is associated with the lock option.).

As per Claim 17, Yang discloses the resource reservation system according to Claim 15, wherein the hardware information processing terminal displays a display component which receives registration of the non-disclosure information on the screen on which the reservation information is displayed  (Yang: ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user registers meeting information, such as adding a conference room and selecting a “lock a meeting” option.  See ¶0028 for meeting reservation information to be registered. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure].).

As per Claim 18, Yang discloses the resource reservation system according to claim 14, wherein the hardware information processing terminal makes, when the non-disclosure target item is an item of the meeting name contained in the reservation information, a meeting name set in a meeting name field non-disclosure (Yang: Figs. 2A-2B and ¶0019 and 0027-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel in order to keep the reservation information confidential [information made non-disclosure]. See ¶0032 where any meeting information, such as meeting portions (i.e. a meeting title or meeting time), may be suppressed from display according to the setup of a locked meeting. See fields in Fig. 2A-Fig. 2B.).

As per Claim 19, Yang discloses
a)	an information display method that is performed by a resource reservation system including a server system including an information processing apparatus that stores reservation information for at least one resource (Yang: Fig. 1 and 0026-0029: Server with scheduling information storage stores scheduling and meeting reservation information for a user and an associated conference room.), and 

b)	an information processing terminal that includes a display panel, and acquires and displays the reservation information from the server system on the display panel, the information display method comprising: installing the information processing terminal for each of the at least one resource (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option.  After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.);

c)	determining whether one or more items of information included in the reservation information is made non-disclosure based on setup information that includes non-disclosure setup information indicating a display method for displaying the one or more items of information included in the reservation information (Yang: Fig. 1 and ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed [display method]. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.), and 

d)	displaying a display content of the reservation information in which the display of the one or more items of information is displayed without modification, or is modified to non-display or fixed notation in (Yang: Fig. 1 and ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.).

As per Claim 20, Yang discloses:

a)	 a server system including at least one hardware information processing apparatus that transmits reservation information concerning at least one resource to hardware information processing terminal through a network that is installed at each of the least one resource that includes a display panel, the server system comprising: a memory performing as a non-disclosure information memory means for storing non-disclosure information that is to be made non-disclosure (Yang: Fig. 1 and ¶0047-0051: A system includes a memory and processor coupled through a network with a control panel installed for a conference room [hardware information processing terminal]. See ¶0029-0032, where the system stores the scheduled meeting information that can be locked from being displayed on a control panel.); and 

(Yang: Fig. 1 and  ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.), and

c)	displays a display content of the reservation information in which the display of the one or more items of information is displayed without modification, or is modified to non-display or fixed notation in accordance with the display method indicated by the setup information on the display panel of the hardware information processing terminal (Yang: ¶0019 and 0028-0032: When scheduling a meeting, a user provides scheduling and meeting information. To schedule a meeting, a user sets up meeting information, such as adding a conference room and selecting a “lock a meeting” option. As an example, a user who has not selected a lock option for a meeting may have their meeting title and meeting time freely displayed. Whereas, a user who has selected the lock option for a meeting will suppress the display from displaying any meeting information. After a meeting is scheduled, the computer readable medium sends the videoconference server the meeting information to be displayed on a control panel [hardware information processing terminal]. A control panel can receive scheduling information directly from the videoconference server. The control panel is any type of interface installed for a conference room (i.e. a wall panel outside the room). Meeting information for any “locked” meetings is suppressed from display on the control panel. Examiner notes that the selection of the “lock a meeting option” modifies the meeting reservation information in order to set up a display of reservation information. The “lock a meeting option” sets a display method, such that a locked meeting is suppressed from display.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683